DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 19-21 drawn to a method/system of identifying object of a given an image, in which one or more pixel belong of an object is examined to determine various positional and/or dimension of an object, classified in for example G06K 9/6267.
II. Claims 16-18, drawn to a method for training a neural network to be used in method of claim classified in G06T 2207/20081 for training of neural network.
III. Claims 12-15, drawing to a method of tracking an object through processing a plurality of method using the process of claim 1, as classifying in G06V 10/82.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case:
The neural network in group I can be trained by various different processes.
Note that Claim 16 merely states “a method for training at least neural network to be used in the method according to claim 1” without stating any steps at all regarding the training process.  Never mind the fact that this sort of claim construction constitutes multiple implications under statues of 35 USC 101 and 35 USC 112, the claim tells absolutely nothing regarding this process.
While training neural networks generally involves inputting one or more training data set, however in general, a method of training a neural network fall into one of the at least five distinct 
Gradient descent.
Newton method.
Conjugate gradient.
Quasi-Newton method.
Levenberg-Marquardt algorithm.

Each way uses the learning set and adjust the neural differently in their own way.  Even in a given method of any of the 5 above, specific steps can be further improvised and personalized depending on the context, and intended operation of the neural network.  
Furthermore, the neural network of group I merely examines pixels of an image to evaluate a feature, which is a general function of neural network in image analysis.  There is no evidence that it must be trained in a specialized and exclusive way that the result cannot be replicated in any other method. Claim 16-18 are constructed in such a rudimentary way that one skilled in the art would not be able to contemplate how the inventor(s) intended to train the neural network of claim 1.
As there are exist multiple algorithm to train a neural network such as that of claim 1, the facts presented above satisfy the condition of MPEP § 806.05(f)).  Thus, Group I and II are distinct from one another.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case:
Group III is directed to a method of using the neural network of Group I.
Note that neural network of Group I is to identify an object in an image and obtain its parameter such as location and dimension.  Thus, this neural net can be used in other process such as semantically characterizing a scene (i.e. studying all objects in a scene, their identification, position) to for outputting perceived object-to-object interaction. Therefore, this satisfies condition (2) – the product (Group I) can be used in/by another distinct process. For at least this reason, I and III are patentably distinct.
Furthermore, it is clear that the method tracking an object of group III can use a different neural network, so long as the neural network can identify the object. Document US 20180296178 in at least abstract, ¶0069 shows a particular neural network that can identify an object and its size and orientation. Another example can be found us US 20170364757 (Abstract). I and III are thus patentably distinct by yet another reason.
Inventions II and III are directed to entirely distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since II is a method for training the neural network of claim 1, while III is a method of using the neural network of claim 1, it is very apparent they have different design (the step of using a product cannot be used to create said product), and mode of operation and function 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter
or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/QUAN M HUA/Primary Examiner, Art Unit 2645